996 F.2d 1223
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danny Ray CANTRELL, Petitioner-Appellant,v.E.R. MYERS, Warden, Respondent-Appellee.
No. 92-56324.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1993.*Decided June 24, 1993.

Before BROWNING, BRIGHT** and TANG, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed for the reasons stated by the magistrate judge and adopted by the district court.


2
AFFIRMED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Myron H. Bright, Senior Circuit Judge for the Eighth Circuit, sitting by designation